           Case 1:17-cv-00634-WMR Document 132-14 Filed 11/02/18 Page 1 of 11
                                                              Official Report

                   Division.of Forenslc Sc.lences .                                Headqtianers
                   Georgia Bureau of lnvesijgatton .                             . DOFS Case#:      2015-1005060
                   State of Georgia                                                Report Date: . , 06/16/2015h
                                                                                                               .·.   -;.; '.


                   George Herrin, Jr~. Ph.D~
                   Deputy Director



Requested Service: Toxicology - Postmortem
   Agency:           GBl-Reg. 10-Conyers
   Agency Ref#:
   Requested by:     R. Bigham

Case Individuals:
   Victim: MARTEZ WILSON

Evidence:
    On 03/04/2015, the laboratory received the folfowing evidence from the GBl-Medical Examiner-HQ DOFS
    via Lockbox.
      2015-1005060-002             Sealed plastic bag(s} containing the following items identified as collected from
                                   Martez Wilson
      2015-1005060-002A            Three tubes containing iliac blood
      2015-1005060-0028            Two· tybe(s} cpntaining femoral bloOd
      2015-1005060-002C            Two tube(s) containing urine
      2015-1005060-0020            Jar containing liver
      2015-1005060-002E            Jar containing gastric contents


Results and Conclusions:
     Drug Screen Results by:                   Immunoassay

     Subm#:         Drug Screen Classification                                   Result
     002A           blood-barbiturates                                           Negative
                    blood-cannabinoids (marijuana)                               Indicative
                    blood-certain benzOdiazepines                                Negative
                    blood-cocaine/cocaine metabolites                            Negative
                    blood-common opioids                                         Negative

     Drug Conflnnatlon Results
     Submission 0028
    [)     Positive, THC, 40 ng/ml (+/- 5 ng/ml) {LCIMSIMS}
            delta-9-tetrahydrocannabinol
    2) _    Positive, 11-0H-THC, 3.4 ng/ml (+/- 0.4 nglml} {LC/MS/MS}
            · 11-hydroxy-delta-9-tetrahydrocannabinol, a metabolite of THC
    3)        Positive, THC-COOH, 26 ng/ml (+/- 3 ng/ml) {LC/MS/MS}
             11-nor-delta-9-tetrahydrocannabinol-9-carboxylic acid, a metabolite of THC
    4)       Negative for. {LC/MS/MS}
             certain benzodiazepines.
    5)       Negative, certain basic drugs. {LC/MS/MS)
             such as citalopram and methadone.
     Abbreviations:
           GC/MS = Gas chromatography/Mass Spectrometry
           LC/MS/MS = Liquid Chromatography/Mass Spectrometry/Mass Spectrometry


Measurement Uncertainty:
   Estimations of measurement uncertainty for all toxicology quantitations are reported at a coverage probability of
   95.45%.

Report Date: 06/1612015                                                                                                        Page 1of2
Report Id: MCYC64AOOQH3TP
Template Rev. 2014-12-02
                                                                                                             WILSON - 215
                                                                                                                                                                                                             ... ,
               Case
      Division of     1:17-cv-00634-WMR
                  Forensic Sciences                                           Document 132-14 Filed 11/02/18 Page 2 of 11                                                                       Continued.
      Georgia Bureau ()f Investigation                                                                                                                        201 S.1005060: Toxicology - Postmortem


   Only those Items discussed In the resttlt9 ·above were analyzed tor this report·· nte'ab<>Ve repreSeitts tbo        t-'

   lnterpretatlons/.o.plnions; qt the. und~i'flgned analyst. ·Evidence analyzed ln«thls .report wilMJq"-retumed t<Hhe
.. submitting ag~ney•.• Blol0gfcaLev!dGnce..(body fluids and tissues) and fire debris extracts wllU)e destroyed after:
   <?rtey~.JhlS'.reJX>rt m~,;,11ot~ rep~~~e:~cepUn full without wrttten,permission of the laboratory. ·· ·            .
  ,-~~-, ,~iH:~:1i;.:.~~ {g.·,;.: .. , '·:;; .: ;~ !f- ·-';;;;!; J;i;.;;~:,1f.;: ···. · · · _·.                  ·                                        ·        . ·· . ·..
 · ~~ol~~lo9,~:M<l'~~~-S,uJ>~f111;tM;ccfu'Cl~IOris and findings In this report are maintained within the
   labo~tor)' case recof'dS:.        .
      This case may contain evidence that must be preserved In accordance with O.C.G.A. § 17-5-56.. •




                                                                                                  Jo~ph Austin
                                                                                                  Forensic Toxicologist
                                                              ''·.·   ,.,·,   ·;   .·

      Related Agencies:
            Douglas Jlldlclal Circuit
            GBl-Medical EXaminer-HQ DOFS
            Douglas Co. District Attorney                                                            '' .';:..       I~~<    .•             . __, ·.

            Douglasville Police Department
            Douglas Co. Coroner

                                                                              End of Official Re.port




                                                     ·;.-.:    i;,_




                                                                                                                                                       . . ··.).     :   ... _::'-;


                                                                                                                       ,•~        _,   ..




                                                                                        ; :--~-




  .
;.-   ':




      Report Date: 06/16/20.15                                                                                                                                                                   Page2of2
      Repc;ut Id: MCYC64AOOQH3TP
      Template Rev. 2014-12-02


                                                                                                                                                                                      WILSON - 216
        Case 1:17-cv-00634-WMR Document 132-14 Filed 11/02/18 Page 3 of 11
                                         Official Report

                   Division of Forensic Sciences· ··                                Headquartet'S
                   Georgia Bureau of Investigation                                  OOFS Case#:       2015-1005060
                   State of Georgia                                                 Report Date:      04/0612016

                   George Henin, Jr., Ph:O.
                   Deputy Director



Requested Service: Blood Alcohol - Postmortem
   Agency:           GBl-Reg. 10-Conyers
   Agency Ref#:
   Requested b)t:    R. Bigham
Case Individuals:
   Victim: MARTEZ WILSON

Evidence:
    On 03/04/2015, the laboratory received the following evidence from the GBl-Medical Examiner-HQ DOFS
    via Lockbox.
      2015-1005060-002             Sealed plastic bag(s) containing the following Items identified as collected from
                                   Martez Wilson
      2015-1005060-002A            Three tubes containing iliac blood
      2015-1005060-0028            Two. tube(s) containing femoral blood
      2015-1005060-002C            Two tube(s) containing urine
      2015-1005060-0020            Jar containing liver
      2015-1005060-002E            Jar containing gastric contents


Results and Conclusions:
   Subm#: 0028
   1)      Ethyl Alcohol Result by Gas Chromatography: negative
           These results may be unreliable due to the clotted nature of the sample.

Measurement Uncertainty:
   Estimations of measurement uncertainty for ethyl alcohol, methyl alcohol, isopropyl alcohol and acetone
   concentrations are reported at a coverage probability of 99%.

Only tho59 items discussed in the results above were analyzed for this report. The above represents t~e
Interpretations/opinions of the undersigned analyst. Evtdence analyzed In this report will be returned to the
submitting ag'ency. Biological evidence (body fluids and tissues) and fire debris extracts will be destroyed after
one year. This report may not be reproduced except In full without written pennlsslon of the laboratory.

Technical notes and data supporting the conclusions and findings In this report are maintained within the··
laboratory case records.

This case may contain evidence that must be preserv'ed in accordance with O.C.G.A. § 17-5-56.




                                                                    Amanda Crow
                                                                    forensic Toxicologist

Related Agencies:
      Douglas Judicial Circuit
      GBl-Medical Examiner-HQ DOFS                                         ACN: MARTIN
      Douglas Co. District Attorney
      Oouglasvme Police Department

Report Date: 04/0612015                                                                                                      Page 1of2
Report Id: MCYC64AOOQH35G
TGmplate Rev. 2014-12-02
                                                                                                              WILSON - 217
  Olvislon of Forensic Sciences                                                                                           Contlnued      ~·
           Case 1:17-cv-00634-WMR                      Document 132-14 Filed 11/02/18 Page 4 of 11
  Ge()rgla Bureau of Investigation                                                    2015-1005060: ·Blood Alcohol - Postmortem


               Douglas Co. Coroner

                                                       End
                                                        ..
                                                       -~-
                                                           of Official Report .
                                          -~···




-: :r~... ·-           ' :~
                                                  .
                                                  ..




                                                                                                                  '   .




                                                                                  . ··<:-:



                                 ,.:..,




   Report Date: 04/0612015                                                                                                 Page 2 of 2
   Report Id: MCYC64AOOQH35G
   Template Rev. 201+12-02
                                                                                                          WILSON - 218
                     Case 1:17-cv-00634-WMR Document 132-14 Filed 11/02/18 Page 5 of 11
 7/'Z4/2015                                                     GBl - Divisioo d Forensic Sden::es: Ofiine Repotii!YJ ·


     DIVISION OF           f ORENSIC         SCIENCE
                                                                                                                                                                                 \



                                                                                                                               J.R. Davidson (Douglasville Polic;; Department'
                                                                                                                               logout


                             I My Profile l                                                                              Smart Searcht{case#, acn or name}
                                                                                                                                                                           ~
   Home
    DOFS Staff Directory              Ev!DENCE LOCATION:          2015-1005060
  Searches
    Case Sear&
                                      Return to "1se: 2015-1005060
    Priority Cases
    Updated Cases ( <60 days)         The information on this report is valid only at the time it is run. Please contact the lab to verify the location prior to pickup.
    Custom Searches
    Watched Cases                     ltem        Dffai
                                                   . . pdon                                                  Location                     xferDate           ~
  Recent Cases                        001         DECEDENT                                                   OOFS HeadQuarters
  Case Management                                 Sealed plastic bag{s) containing the following items
                                      002                                                                    Destroyed per lab policy
    Online Submission Form                        identified as collected from Martel Wilson
    Evidence ready for pickup         002A        Three tubes containinq iliac blood                         OOFS HeadQuarters
   Cancel Services                    0028        TViO tube{s) containinq femoral blood                      DOFS Headquarters
  Statistics I Reports                002C        Two tube{s) containinQ urine                               OOfS Headouarters
  .Documents and Other...             0020        Jar containinq liver                                       DOFS Headquarters
  links                               002E        1ar contalnfoq qastiic conten~                             OOFS He.idQuarters
  Contact Us                                      Sealed package containing bloodstain card labeled
                                      !003        "Martez Wilson"
                                                                                                             00.FS Headquarters

                                                  Postmortem fingerprints of Martez Wilson taken .at
                                      004                                                                    DOFS Headquarters
                                                  time of aut0osv
                                                  Sealed package containing IO sections labeled
                                      005                                                                    Federal Express SelVice      03/11/2015
                                                  "MARTU WILSoN"
                                      006         10 slides from item OOS                                    OOFS Headquarters




https://gbi-dofs.com/Evldencelocation.aspx                                                                                                                                     1/1
                                                                                                                                               WILSON - 219
             Case 1:17-cv-00634-WMR Document 132-14
                                          Official     Filed 11/02/18 Page 6 of 11
                                                   Report
                    Division of Forensic Sciences'                                        Headquarters
                    Georgia Buteau of Investigation                                       DOFS Case#:                 2015-1005060
                    State of Georgia                                                      Report Date:                07/29/2015

                    George Herrin, Jr., Ph.D.            * NAME Accredited *
                    Deputy Director
                                                                               Illllllll llll llll llllll lll111111111111111111111111111111111111111111111111111111.
Requested Service: Autopsy
   Agency:           Douglas Co. Coroner
   Agency Ref#:
   Requested by:     N. Mitchell

Case Individuals:
   Victim: MARTEZ WILSON

Evidence:
      2015-1005060-001                  DECEDENT


Results and Conclusions:
   Evidence Submission: 001
          INTRODUCTORYREMARKS: ·

            In accordance with the Georgia OeatMnvestigation Act, ariautopsy is perfonned on the body
            identified at this time as "UID Douglas" (later ide'ntified as Martez Wilson} at the Georgia ·
            Bureau of Investigation; Medical Examiner Office, Decatur, Georgia, on Tuesday; Mardi 3,
            2015, commencing at 9:40 a.m. ·

            PRESENTATION OF BODY:

            The body is received lying supine in a light--Outy, blue plastic body pouch.

            EXTERNAL DESCRIPTION:.

            The unembaimed, tlad' remains are those of a normalfy developed, young adult Black male
            appearing consistent with the reported age of 21 years. The body measures 65 % inches in
            length and weighs 157 pounds.

            The body is clad in the following items: '
                1. One gray hodded sweatshirt With ·a red Jogo over the front
                2. One pair of plaid red boxer sho"rts
                3. One pair of blue jeans~ This item is received pulled down halfway to the thighs
                4. One pair of black socks
                5. One pair of multicolored shoes
                6. One red and white belt along the loops of the pants

            The following personal items are on the body:
                1. One white-metal necklace with a white-metal pendant.

          The head is n9rmoceJ)halic'. The atraumatic scalp is covered with sh.oh, coarse black hair.
          The facial hair consists of awisp of black niustache above the upper lip and a small tuft of
         .black hair over the chin':' The cdmeas ·are clear and translucent. The irides are brown. The
          pupils are round and eqilal. The scleras and conjuncthiae are anicteric. The ears are well
          developed and nonflally·set. Each earlobe has one piercing~ The hasal septum is intact upon
          palpation. Natural dentition is presentand appears to bein adequate degree of repair. The
          oral cavity is fined by a dark red and moist surface, The frenula are intact. The neck is supple
          with the trachea palpated at the midline. The .chest is symmetrical. No subcutaneous' ·
          crepitance is noted upon palpation. The abdomen is soft and flat. The umbilicus is
          unremarkable. T.he external genitalia are those of an adult male. The penis is circumcised.
          There is an adequate amount and distr:ibution of black pubic hair. There is no evidence of
          perinea( trauma. The anus is intact. The back is unremarkable. Both upper and lower

Report Date: 07/2912015                                                                                                                             Page 1of6
Report Id: MC6GX4ANODOJIX

                                                                                                                                     WILSON - 220
                                                                                                                                 ~


u1it:is1on 01Case
             i-orens1c
                     1:17-cv-00634-WMR
                       ~c1ences
                                                   Document 132-14 Filed 11/02/18 Page 7 of 11                           Continued
Georgia Bureau of Investigation
                                                                                                              2015-1005060: Autopsy


         extreQ1ities are nonnally.developed and symmetrical, without absence of digits. The fingernails
         are long and. dirty. There is no evidence .of trophic changes. The toenails are overgrown,
         slight.I}:' dirt}:' and hypertrophic. The plantar surfaces of both feet.are.slightly dirty.

       t ·,Rigidity iS,present and holding. Lividity is noted along the posterior dependent surfaces of the
       ' bOdy extept in areas of pressure.

         IDENTIFYING MARKS/SCARS:

         None are readily apparent.

         EVIDENCE OF RECENT THERAPEUTIC INTERVENTION:

             1. There is a pair of adhesive defibrillator pads in place: one on the right upper chest;
         one on the left lower chest.
             2. There are four adhesive EKG pads in place: one on the right shoulder; one on the left
         shoulder; one on the right side of the abdomen; one on the left side of the abdomen.

         EVIDENCE OF RECENT TRAUMA:

                1. There is a small, linear abrasion measuring 4 cm in length on the medial aspect of the
          left elbow.
                2. On the p~lmaraspectof the left hand, towards the base of the index finger, there is a
          0.9 cm in diameter superficial, dark red abrasion. In addition, there is a cluster of three small
          superficial abrasions .on ttie thenar aspect of the hand .. There are three, small, punctated
          abrasions towards the medial aspect.of the palmar surface.
                3. On the anterior medial aspect of the left knee, there is a 1 cm in diameter, dark red
          contusion. Below it, there are two small superficial, dark red abrasions.
                4. On the anterior surface of the left lower leg is a small, superficial abrasion. As similar
          appearing wound is on the medial surface.
        ,       5. On the anterior-medial aspect of the left lower leg, above the ankle, tnere is a cluster of
          at least three, linear (oriented perpendicular to the long axis ofthe body) superficial abrasions
          measuring 1.5 x 1 cm.
                6. On the right knee, there is a cluster of very sµperficial, small abrasions measuring 1.5 x
          0.8 cm in aggregate.
                7. Below the right knee, there are two small, dark red, superficial abrasions ranging from
          0.2 to 0.4 cm in greatest dimensions.
               8. On the palmar surface of the right 4th finger, towards the base, tllere is a 4 cm in
          length, full-thickness laceration that extends frorr the palm upwards to haffway the phalanx.
          The underlying tendon is exposed and appears to be partially torn.
               9. On the distal palmar surface oUhe right 5th finger, there is a small dark red.contusion ..
               10.. Just distal to the right ~lbow, there are two small dark red abrasions. In addition, there
          is a small, 1 cm in diameter; dark red contusion.

         INTERNAL DESCRIPTION:

         Body Cavities:

         The body is opened with the usual "Y" shaped incision. The subcutaneous fatpad measures 1
         cm in thii::kness at the anterior abdominal level.. The exposed peritoneal f)Urfaces are smooth
         and glistening, without evidence of hemorrhage. The anterior chest walland ttw clavicles are
         intact. The organs in both the thoracic and.abdominal cavities maintain their usual anatomical
         relations. There is ~o signifieant fluid accuinulatioh present in either otthe pleural cavities or
         the abdominal cavity..The diaphragmatic surfa~s are intact.

        The   org~ns in the neck and chest are remov~d en-bloc.
         Cardiovascular System:

        The heart weighs 320 grams. The epicardial surfa~ is smooth and glistening. The coronary

Report Date: 07/29/2015                                                                                                    P.age 2of 6
Reportid:MC6GX4ANODOJIX
                                                                                                                  WILSON - 221
                 Case 1:17-cv-00634-WMR Document 132-14 Filed 11/02/18 Page 8 of 11
    ------ -:·" - · - · · - · - """"'QtllLl't:<:J                                                                            Continued
Georgia aureau of Investigation
                                                                                                                  2015-1005060: Autopsy

              arteries follow a normal anatomical distribution. They are serially sectioned in-situ and are
              widely patent throughout The heart ii; bread-loafed. There is no evidence of chamber
              dilatation or mural hypertrophy. The left ventricular wall measures 1 cm in thickness at the
              base of the posterior papillary muscle and the right ventricular wall measures 0.3 cm at the
            . outflow. The myocardium is uniformly dark red and finely granular. Grossly, no focal lesions
              are seen. The cardiac valves are normally developed and easily mobile. No vegetation or
              calcification is present. The origins of the coronary ostiae are unremarkable. The inner lining
              of the aorta is smooth, without significant calcifications. No abnormal stenosis or dilatation is
              grossly seen. The major branches' orifices are patent. The pulmonary vasculature is normally
              developed and patent.

               Respiratory System:

               The right lung weighs 300 grams and the left lung weighs 250 grams. The pleural surfaces are
               smooth and glistening. Each lung features normal lobation. The parenchyma is crepitant. No
               hyperinflation is present. No focal masses or areas of consolidation are grossly observed. The
               airways are patent. There are no intrabronchial masses.

               Hematolymphatic System:

              The spleen weighs 130 grams. The capsule is dark red and smooth. The parenchyma is dark
              red and soft. Grossly, no focal lesions are seen. There is no evidence of generalized
              lymphadenopathy. They thymus is involuted.

              Genitourinary System:

              Each kidney weighs 120 grams. The fibrous capsules are detached without difficulty. The
              cortical surfaces are dark red and smooth. The, kidneys are bisected revealing an
              unremarkable parenchyma, No focal masses are present. Both ureters drainJnto the bladder
              which contains 250 ml of yellow urine. The bladqer. epithelium is intact. The prostate gland .
              and the testicles are grossly unrem;:irkable.

              Hepatobiliary System:

              The liver weighs 1340 grams. The capsule is smooth and glistening. The parenchyma is dark
              red and smooth. No focal masses are present. The gallbladder is present and is grossly
              unremarkable. No stones are present.

              Gastrointestinal System:

              The tongue is intact, without evidence of intralingual hemorrhage. The esophageal epithelium
              and.the gastric mucosa are grossly unremarkable. The stomach contains 100 ml of black,
              mostly liquid material. No abnormal coloration or odor is observed. The small and large
              intestines are grossly unremarkable upon external examination. The distal recto-sigmoid area
              is grossly unremarkable.              No
                                            evidence of bleeding is present.

              Endocrine System:

              The pancreas, the adrenal glands and the thyroid gland are grossly unremarkable.

              Head:

              On reflection of the scalp, no lesions are seen. The exposed skull is intact. The brain weighs
              1460 grams. The dura is intact. There is no evidence of epidural, subdural or subarachnoid.
              hemorrhage. The leptomeninges ate thin and semi-transparent .Of note, the cortex seems
              dusky in appearance. The vessels at the base of the brain are normally developed and patent.
              There is no evidence of herniation. The brain is sectioned in a coronal fashion. There is no
              evidence of intracerebral hemorrhage or abnormal masses present. The brainstem and
              cerebellum are grossly unremarkable, same as the base of the skull after removal of the basal
              dura.

Report Date: 07/29/2015                                                                                                        Page 3 of6
Report Jd: MC6GX4ANODOJIX

                                                                                                                     WILSON - 222
uiv1s1on orCase    1:17-cv-00634-WMR
            t"orens1c ~c1ences
                                                   Document 132-14 Filed 11/02/18 Page 9 of 11                       Continu"~ci ·
Ge9rgia Bureau of Investigation                                                                          2015-1005060: Autopsy



         Neck Organs:

         The epiglottis is not swollen. The epithelium is smooth and tan. The vocal cords are intact.
         The strap muscles are grossly unremarkable. The hyoid bone and the laryngeal cartilages are
         intact.

         Musculoskeletal System:

         The vertebral column is intact. . There is no evidence of retroperitoneal hemorrhage.

         Examination ended at 11:15 a.m.

         TOXICOLOGY:,

         Blood (femoral vein, iliac vein}, gastric contents, urine, liver

         PHOTOS:

         Yes

         X-RAYS:

         No

         HISTOLOGY:

         Heart: For the most part, the myocytes are uniformly arranged and exhibit nonnal nuclear
         morphology. Near the endocardial surface, myocytes feature enlarged and hyperchromatic
         nuclei. The intramural blood vessels are normally formed· but some feature a slight degree of
         perivascular fibrosis. Many ofthe blood vessels are congested with normal appearing red blood
         cells (RBCs'). However, many sickled RBCs' are also present.

         Lungs: Acute congestion. Most of the RBCs' feature a sickled shape. There is no evidence of .
         pneumonia or neoplasia.

         Spleen, Liver, Brain: Acute congestion. Most RBCs' feature a sickled shape.

         Kidneys: Acute congestion. Most RBCs' feature a sickled shape. No crystals are seen under
         polarizing light.


         SPECIAL STUDIES:

         1.    Ocular fluid for electrolytes: non-contributory
               a. Sodium: 151 mEq/L
               b. Chloride: 131 mEq/L
               c. Creatinine: 0.3 mg/dL
               d. Glucose: Specimen unsuitable for assay
               e. VUN: Specimen unsuitable for assay
         2.    Blood for hemoglobin electrophoresis: Pattern consistent with Sickle Cell Trait
               a. HgbA2 (HPl.,.C): 3.5 % [reference range: 2.7-3.5 %]
               b. Hgb F (HPLC): 1.3 % [reference- range: o·.2-1.8 %]
               c. Hgb A (HPLC): 55 % [reference range: 96-99 %]
               d. Hgb S (HPLC): 40 % [reference range: <1 %]
               e. Solubility, Hgb {Sickledex): Positive

         EVIDENCE RETAINED:

         FTA blood spot card.

Report Date: 07/29/2015                                                                                                Page4 of6
Reportld:MC6GX4ANODOJIX
                                                                                                            WILSON - 223
              Case
'"''1''""'uu(;li       1:17-cv-00634-WMR
                 rorens1c '>Ctences                 Document 132-14 Filed 11/02/18 Page 10 of 11 Continued
.Georgia Bureau of Investigation                                                                             2015~1005060: Autopsy



          SUMMARY OF FINDINGS:

          I.    Exercise-induced sickle cell crisis in an individual with sickle cell trait
               a. Hgb A: 55 % {reference range: 96-99 %]
               b. Hgb S: 40 % [refE:lrence range: <1 %]
          II. Minor trauma: not contributory to death
          Ill. Postmortem toxiccilogy:
               a. Ethanol: negative
               b. +THC (?-9-tetrahydrocannabinol): 40 ng/mL
               c. + 11-0H-THC (11-hydroxy-?-9-tetrahydrocannabinol, a metabolite ofTHC): 3.4 ng/mL
               d. + THC-COOH (11-nor-?-9-tetrahydrocarniabinol-9-carboxylic acid, a metabolite of
          THC): 26 ng/mL
               e. Negative for (LC/MS/MS): certain benzodiazepines
               f.   Negative for (LG/MS/MS): certain basic drugs such as citalopram and methadone

          CAUSE OF DEATH:

          Exercise-:induced sickle cell crisis in an individual with sickle cell trait

          MANNER OF DEATH:

          Natural

          SUMMARY & OPINION:

         Martez Wilson was a 21-year-old man who died suddenly on March 3, 2015, while in custody.
         In the early morning of 3/3/15, officers responded to a call for a burglary in progress.
         Reportedly,
         Mr. Wilson Was found by an officer lying face down on the ground in the vicinity of the incident,
         with his pants and underwear down his legs ...He was\t?J9 to ptace. his h~nds behind his back.
         Initially, he stated: "I can't" but then he complied andwas handcuffed. At that time, a second
         suspect emerged and was placed under arresttoo. Other officers arrived at the scene. One of
         them began taking Mr. Wilson into custody. At this time, Mr. Wilson replied: "I can't breathe",
         Fire Rescue was summoned to the scene. A paramedic and an EMT evaluated Mr. Wilson
         who at this time was seated in the back seat of the patrol car. A heart/pulse rate was obtained
         {discrepancy in reports: one reads high 50's; one reads 111) and oxygen saturation above 90%
         (one report reads in the high 90s'; one report reads 96). The paramedic and EMT determined
         there was no evidence of respiratory problems. Mr. Wilson was transported to the local police
         department for processing. It was noted that Mr. Wilson appeared to be asleep and would not
         respond to the officer's questions. Once in the PD, after taking in the other suspect, the two
         officers came back into the car to retrieve Mr. Wilson and escort him into the building. Mr.
         Wilson was not responding and officers carried him into the building. It was at this time the
         officers noted that Mr. Wilson was unresponsive, not breathing. CPR was begun soon after.
         EMS responded to the scene and despite resuscitatory attempts, Mr. Wilson was pronounced
         dead shortly after their arrival.

         The autopsy completed later that day revealed only minor trauma, non-contributory to the
         demise. No catastrophic disease was uncovered at the time to explain his sudden demise.
         However, special studies revealed that Mr. Wilson suffered from Sickle Cell Trait (SCT). SCT
         is a genetic blood disorder with a prevalence rate of approximately 8% in African-Americans
         and 0.046% in non-Black Americans. Normally, a person inherits two copies of the gene that
         produces beta-globin, a protein needed to produce normal hemoglobin (hemoglobin genotype
         AA). A person with SCT inherits one normal allele and one abnormal allele encoding
         hemoglobin S (hemoglobin genotype AS)". In certain conditions where oxygenation at the
         cellular level is low, like in exercise, the blood in persons with SCT may "sickle", taking an
         abnormal shape, and the abilty to deliver oxygen to the tissues is affected .

         After reviewing "the circumstances surrounding the death, Mr. Wilson was seen running away
         and found down on the ground shortly after. It is my opinion that exercise lowered his threshold

Report Date: 07/29/2015                                                                                                   Page S·of6
Report id: MC6GX4ANODOJIX
                                                                                                                WILSON - 224
                                                                                                                              ......-   -   ...
uiv1~t<;>J1 ~r
             r-orens1c ~•ences
            Case    1:17-cv-00634-WMR Document 132-14 Filed 11/02/18 Page 11 of 11                                     Continued
Ge~rgia.Bureau of Investigation
                                                                                                            2015~1005060: Autopsy


             to develop sickling and leading to a sudden death.



Only those items discussed in the results above were analyzed for this report. The above represents the
interpretations/opinions c;it the undersigned analyst Evidence analyzed in this report will be returned to the
submitting agency. Biological evidence {body fluids and tissues) and fire debris extracts will be destroyed after
one year. This report may not be reproduced except in full without written permission of the laboratory.

Technical notes and data supporting the conclusions and findings in this report are maintained within the
laboratory case records.

This case may contain evidence that must be preserved in accordance with O.C.G.A. § 17-5-56.




                                                                   Jacqueline Martin
                                                                   Deputy Chief Medical Examiner


Related Agencies:
       Douglas Judicial Circuit
       GBl-Medical Examiner-HQ DOFS                                       ACN: MARTIN
       GBl-Reg. 10-Conyers
       Douglas Co. District Attorney
       Douglasville Police Department

                                                  End·otOfficial Report




                         I




Report Date: 0112912015                                                                                                  Page 6 of 6
Report id: MC6GX4ANOOOJIX
                                                                                                               WILSON - 225
